 20DECISIONSOF NATIONALLABOR RELATIONS BOARDWalker-Roemer Dairies, Inc. and Retail,Wholesale,Department Store Union,Local503, AFL-CIO, Pe-titioner.Case 15-RC-4719April 3, 1972DECISION ON REVIEWBy MEMBERSFANNING, JENKINS, AND KENNEDYOn October 1, 1971, the Regional Director forRegion 15 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriateanddirectedan election in thePetitioner's requested unit of retail route salesmenlocated at the Employer's Metairie, Louisiana, plant,rejecting the Employer's contentions,inter alia,thatthe unit should also include wholesale route salesmen,a relay driver, and a wholesale saleslady located at theplant. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employer fileda timely request for review of the Regional Director'sDecision on the ground that, in making his unit deter-mination, he made findings of fact which are clearlyerroneous and departed from officially reported pre-cedent. By telegraphic order dated November 12,1971, the request for review was granted insofar as itrelated to the above-stated findings of the RegionalDirector, it was denied in other respects, and the elec-tion was stayed pending decision on review. Thereaft-er, the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe Employer's brief on review, and makes the follow-ing findings:The Employer is engaged in the wholesale and re-tail sale and distribution of milk and related dairyproducts at its main plant in Metairie and at itsbranch locations in Houmay, Bogalusa, and Slidell,Louisiana. At the Metairie plant, servicing the metro-politan New Orleans, Louisiana, area, are 44 retailroute salesmen and an unspecified number of reliefmen under 7 retail route supervisors, and, as found bythe Regional Director, 26 wholesale route salesmen, arelay driver, and a saleslady under 5 wholesale routesupervisors.As indicated, the Regional Directorfound appropriate this requested unit of retail routesalesmen and their relief men at the Metairie plant.The Employer contended that a unit excluding thewholesale route salesmen is inappropriate.We findmerit in this contention.Retail distribution is under a retail sales manager.The retail route salesmen drive a one-seater truck inmaking deliveries to residential customers. About 10of the retail route salesmen operating out of the Me-tairie plant, as a matter of convenience,alsomakedeliveries to certain wholesale customers, such asstores, located along their routes. Relief drivers substi-tute for retailroute salesmenduring vacations andillnesses.Retail routesalesmen arepaid a salary pluscommission on volume ofsales.About 5 per cent oftheir time is spent in soliciting new customers.Wholesale distribution is under a wholesale salesmanager. The wholesale route salesmen drive truckswhich are about 50 per cent larger than the retaildelivery trucks; they use hand trucks in conjunctionwith their deliveries; and some of them employ help-ers.'They make deliveries to wholesale customers,such as stores, restaurants, and variousinstitutions.The wholesaleroute salesmenare paid on a straightcommission basis. A very small percentage of theirtime is devoted to soliciting new customers. A salesla-dy in the sales office is engaged in soliciting newwholesale accounts either by telephone or by automo-bile.A relay driver delivers special orders, principallyto wholesale accounts. He is hourly paid.Both retail and wholesaleroute salesmenoperatingfrom the Metairie plant load their trucks between 4and 6 a.m. from opposite sides of the same vault andthey work generally the same number of hours. Theyunload their trucks at the same platform. All driversload and unload their own trucks. All trucks are paint-ed the same color and bear the same decals. Bothtypes of drivers wear similar uniforms. They havefrequent contacts with one another in a coffeeroomnext to thesalesoffice. In emergencies, wholesaleroute salesmen have made retail route deliveries. Onoccasion, there have been transfers from one type ofdriving to the other. Joint meetings of retail andwholesale route salesmen have been held on occasionswhen matters of general application, such as safety,are to be discussed. All drivers share thesame fringebenefits.There was testimony that the Petitioner, at five oth-er dairies in the South, represents units including bothretail and wholesale routesalesmen.Although it is evident from the foregoing that thetwo categories of route salesmen involved have cer-tain distinct interests, such as separate supervision,differentmodes of payment, and other differencesattributable to the type of customers served, we be-lieve that the strong interests they share preclude theestablishment herein of a separate unit of retail routesalesmen. Thus, both retail and wholesale route sales-men are principally engaged in the truck delivery of1No contention is made that these helpers are employees of the Employer.196 NLRB No. 2 WALKER-ROEMERDAIRIES, INC.essentially the same commodities locally in the samemetropolitan area, both are engaged in the sellingfunction,and the two categories of route salesmenhave frequent daily contacts .2 We find, therefore, thatthe requested unit is too narrow in scope, and that theappropriate unit herein comprises the following em-ployees:All retail and wholesale route salesmen, in-cluding relief drivers, and the relay driver,'employed at the Employer's Metairie, Lou-isiana, plant, excluding the saleslady,4 tanktruck drivers, van drivers, garage employees,maintenancemechanics, production em-ployees, laboratory employees, office cleri-cal employees, guards, leadmen, route su-2Compare cases likeAlterman Transport Lines, Inc,178 NLRB 122 and183 NLRB No.2,where over-the-road drivers are found to have a separateand distinct community of interest from local drivers.3 Inasmuch as the relay driver regularly makes truck deliveries of specialorders to wholesale customers,he is included in the unit.4 As the saleslady does not make truck deliveries and is engaged wholly inselling activities,we conclude that the community of interest she shares withthe route salesmen is insufficient to require her inclusion in the unit.21pervisors, and all other supervisors as de-fined in the Act.Accordingly, the case is remanded to the RegionalDirector for the purpose of conducting an electionpursuant to his Decision and Direction of Election, asmodified herein,' except that the payroll period fordetermining eligibility shall be that immediately pre-ceding the date of issuance .65As the unit found appropriate herein is considerablylarger than thatrequested,the Petitioneris accordeda periodof 10 days in whichto submitthe requisite showing of interestto supportan election therem. In the eventthe Petitionerdoes not wish toproceed with an election herein, it maywithdrawits petitionwithout prejudice by noticeto the RegionalDirectorwithin 7 daysfrom the dateof thisDecision6 In order to assure that all eligiblevoters may have the opportunity to beinformedof theissues in the exerciseof their statutory right to vote,all partiesto the election shouldhaveaccess to a listof votersand their addresses whichmay be usedto communicatewiththem.ExcelsiorUnderwear Inc,156NLRB 1236;N.L R B v. Wyman-Gordon Co.,394 U.S. 759. Accordingly, itis herebydirected that an election eligibility list, containing the names andaddressesof all theeligible voters,must be filed by the Employerwith theRegionalDirectorfor Region15 within 7 days ofthe date of this Decisionon Review.The Regional Director shall make thelist available to all partiesto the election.No extensionof time tofile this listshall be granted by theRegional Directorexcept in extraordinarycircumstancesFailure to complywith thisrequirement shall be grounds for setting aside the election wheneverproper objectionsare filed.